Citation Nr: 0616787	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 
2003, for the granting of service connection and the 
assignment of a 10 percent disability evaluation for 
peripheral neuropathy of the left lower extremity.  

2.  Entitlement to an effective date earlier than June 9, 
2003, for the granting of service connection and the 
assignment of a 10 percent disability evaluation for 
peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle with limitation of motion, 
currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from May 1976 to May 1981 and 
from October 1982 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In an April 1998 rating determination, the RO denied 
service connection for peripheral neuropathy of the lower 
extremities.  The veteran was notified of this decision that 
same month and did not perfect his appeal.  Thus, the 
decision became final.  

2.  In a December 2001 rating determination, the RO denied 
service connection for peripheral neuropathy of the lower 
extremities.  The veteran was notified of this decision in 
January 2002 and did not perfect his appeal.  Thus, the 
decision became final.

3.  In a letter received on June 9, 2003, the veteran 
initially requested that the claim for service connection for 
peripheral neuropathy of the lower extremities be reopened.  

4.  The veteran's right ankle disability is manifested by 
limitation of motion without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 9, 2003, 
for service connection and the assignment of a 10 percent 
evaluation for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date prior to June 9, 2003, 
for service connection and the assignment of a 10 percent 
evaluation for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

3.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the right ankle with limitation of 
motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Codes 5270, 5271 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the June 2003 VCAA letter informed the veteran 
of the information and evidence necessary to substantiate the 
increased rating claim.  The VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The June 2003 letter notified the veteran of the evidence 
needed to substantiate the claim and told him to send the 
needed evidence.  This communications served to tell the 
veteran that he should furnish any pertinent evidence in his 
possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such is the case here. 

The June 2003 letter did not provide him with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Since an increased 
rating is not being granted, an effective date is not being 
set.

The veteran has not been provided with VCAA notice regarding 
the claims for earlier effective dates.  In Dingess, the 
Court held that once service connection is granted the claim 
is substantiated, and further notice as to the rating or 
effective date elements is not required.  Id. (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.

Earlier Effective Date

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2005).  The effective date of award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r) (2005).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2005).

A review of the record reveals that the RO denied service 
connection for peripheral neuropathy in April 1998. The 
veteran was notified of this decision that same month and did 
not appeal.  Thus, the decision became final.  38 U.S.C.A. 
§ 7105.

In December 2001, the RO again denied service connection for 
peripheral neuropathy of the lower extremities.  The veteran 
was notified of this decision in January 2002 and did not 
appeal.  This decision also became final.  38 U.S.C.A. 
§ 7105.

In a letter received in January 2002, the veteran 
acknowledged receipt of a letter dated December 13, 2001, 
which advised him of the December 2001 rating decision.  He 
made no reference to the denials of service connection.

No further correspondence was received from the veteran on 
the issue of service connection for peripheral neuropathy of 
the lower extremities until June 9, 2003, when the veteran 
again requested service connection for peripheral neuropathy 
of the lower extremities. 

In an August 2003 rating determination, the RO granted 
service connection for peripheral neuropathy of the right and 
left lower extremities and assigned a 10 percent disability 
evaluation for each extremity, with an effective date of June 
9, 2003. 

In his August 2003 notice of disagreement, the veteran argued 
that he had been seeking service connection for peripheral 
neuropathy since 1987, and that he should not be penalized 
for the failure to submit a timely appeal of the December 
2001 rating decision.

The relevant facts are not in dispute.  The veteran did not 
submit a notice of disagreement within one year of the notice 
of the December 2001 denial of service connection for 
peripheral neuropathy.  It is also not disputed that the 
request to reopen his claim of service connection for 
peripheral neuropathy was received on June 9, 2003.  

The law is clear that VA cannot grant an effective date 
earlier than the claim to reopen.  Accordingly, the law 
dictates that the effective date for the grant of service 
connection and the 10 percent evaluations is June 9, 2003.  
The appeals for earlier effective dates are denied.

Right Ankle

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Traumatic arthritis is evaluated under the criteria of 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Service connection is currently in effect for traumatic 
arthritis of the right ankle with limitation of motion, which 
has been assigned a 20 percent disability evaluation.  

Outpatient treatment records received in conjunction with the 
veteran's claim reveal that he was found to have bilateral 
subtalar arthritis at the time of an April 2003 visit.  

In August 2003, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
pain in his right ankle.  He noted that on a good day he 
could walk up to one-half mile.  He stated that the ankle 
would swell up to twice the size of normal. The veteran 
indicated that he tried to avoid stairs as much as possible.  

Physical examination revealed limited range of motion for the 
ankle.  The veteran had 5 degrees of dorsiflexion and 20 
degrees of plantar flexion.  He was unable to walk on his 
toes or heels.  A diagnosis of arthritis of the ankles, more 
severe on the right, was rendered.  The examiner noted that 
the veteran had had three operations on his right ankle and 
that the scars were well-healed over the medial malleolus.  

In his September 2003 notice of disagreement, the veteran 
argued that he had significant joint space loss, and that his 
right ankle condition had worsened.  He reported that he had 
episodes of severe swelling in his ankles which took two to 
three days to recover from.  

The veteran was afforded an additional VA examination in 
April 2004.  At the time of the examination, the veteran 
reported ankle pain that he rated as 6-7 on a scale from 1-10 
with associated swelling, stiffness, redness, and giving way 
at times.  He stated that his ankle was very weak and easily 
inverted.  

The veteran indicated that he had flare-ups when standing, 
walking, or carrying things.  He noted that he had to sit 
down when he experienced these problems.  The veteran 
reported using crutches at times.  The veteran had no 
episodes of dislocation.  He was noted to be retired.  He was 
limited in walking and standing and could not run as a result 
of his ankle problems.  

Physical examination revealed that the right ankle 
dorsiflexed to 0 degrees and plantar flexed to 60 degrees, 
with pain at the extremes of dorsiflexion and plantar 
flexion.  There was edema of the ankle and some mild 
tenderness around the malleoli.  Following exercise, 
dorsiflexion was to 0 degrees and plantar flexion was to 45 
degrees, with pain limiting further flexion.  

The examiner stated that there was no objective evidence of 
painful motion, but there was edema.  There was no effusion, 
instability, or weakness.  There was also no redness, 
abnormal heat, abnormal movement, or guarding of movement.  
The veteran had a normal gait with no callosities and no 
breakdowns of the foot.  There was also no ankylosis present.  
There were also no constitutional signs of inflammatory 
arthritis.  X-rays of the ankle were negative.  A diagnosis 
of chronic ankle strain was rendered.  

In his July 2004 substantive appeal, the veteran the April 
2004 VA examiner's report that X-rays were normal and there 
were not signs of inflammatory arthritis. 

The veteran has been given the highest possible disability 
evaluation for limitation of ankle motion under Diagnostic 
Code 5271.  

The reports of 0 degrees of dorsiflexion could be read as 
saying that the veteran has no motion in that direction.  He 
does, however, have significant range of plantar flexion.  He 
thus does not have ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86).  Even if ankylosis were to be conceded, the veteran's 
ankle would be in less than 30 degrees of plantar flexion.  
It would thus merit no more than a 20 percent rating.  Thus, 
an increased evaluation is not warranted under Diagnostic 
Code 5270.

While the veteran has disputed some of the findings reported 
on the April 2004, VA examination, these findings do not 
pertain to the specific rating criteria for the right ankle 
disability.  The ankle disability is rated on the basis of 
limitation of motion and the ranges of motion reported on the 
examination were not disputed.

The Board notes that the veteran has complained of continuous 
pain in his ankle throughout the entire appeal period, and 
has reported flare ups.  

The examinations have reported pain only on the extremes of 
motion.  In any event, the veteran is in receipt of the 
highest rating for limitation of motion and a higher rating 
requires ankylosis.  Hence, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are not applicable.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing that the service-connected 
right ankle disorder has required in frequent periods of 
hospitalization.  The veteran is currently not employed (his 
claim for a total rating for compensation purposes based on 
individual unemployability was denied in July 2004.  Marked 
interference with current employment has not been 
demonstrated.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As discussed, the preponderance of the evidence is against 
the claim, reasonable doubt does not arise and the claim is 
denied.  38 C.F.R. §§ 4.3, 4.7, 4.21 (2005); 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

An effective date earlier than June 9, 2003, for the grant of 
service connection and the assignment of a 10 percent 
disability evaluation for peripheral neuropathy of the left 
lower extremity is denied.

An effective date earlier than June 9, 2003, for the grant of 
service connection and the assignment of a 10 percent 
disability evaluation for peripheral neuropathy of the right 
lower extremity is denied.

An evaluation in excess of 20 percent for traumatic arthritis 
of the right ankle with limitation of motion is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


